Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 1 of 29 PagelD #: 1286

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

 

CENTRAL ISLIP DIVISION
x
APTIVE ENVIRONMENTAL, LLC,
REPLY
AFFIDAVIT
Plaintiff,
Index No. 19-C V-03365
(SJF-SIL)
-against-
VILLAGE OF EAST ROCKAWAY,
NEW YORK,
Defendants.
4

JOHN E. RYAN, ESQ., being duly sworn, deposes and says:

1. I am admitted to practice before this Court. I am a member of the firm RYAN,
BRENNAN & DONNELLY LLP, attorneys for the Defendant, VILLAGE OF EAST
ROCKAWAY (“VILLAGE”), in the above-captioned action.

2. This Affidavit, and the accompanying Reply Memorandum of Law, are submitted
in support of the VILLAGE’s motion for an order, pursuant to Rule 56 of the Federal Rules of
Civil Procedure, granting the VILLAGE summary judgment dismissing Plaintiffs Second
Amended Verified Complaint. These papers also are submitted in opposition to Plaintiffs motion
for summary judgment.

3. In its Notice of Cross-Motion for Summary Judgment, Plaintiff correctly posits the
sole remaining issue before this Court in this case, to wit:

Whether “as a matter of law. . . the $200 solicitation
fee of the Village . . . violates the First Amendment
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 2 of 29 PagelD #: 1287

Plaintiff's Notice of Cross-Motion for Summary Judgment, dated March 31, 2020, at p.1.

4. By filing its cross-motion for summary judgment, Plaintiff also has conceded that
there exists no genuine issues of material fact preventing this Court from deciding this issue of
law. See Plaintiff's Memorandum of Law, at p. 2 (“Simply put, no genuine issue of material fact
exists.”),

5. Section 171.3 of the Village Code, which imposes the $200 fee, expressly recites
what “[t]his fee will be applied to:

a) processing costs;

b) criminal background checks;

c) maintenance of the “No Knock” list; and
d) enforcement of the provisions of the Code.

6. In its Responses to Plaintiffs First Set of Discovery Requests, a copy of which is
annexed as Exhibit “C” to the Declaration of Clint Cowan, executed March 21, 2020 in Dallas,
Texas, the VILLAGE confirmed that I, as Village Attorney, was the only individual involved in
determining the $200 fee amount. See Response to Interrogatory 2.

7. In addition, the VILLAGE confirmed that the Code provisions were substantively
identical to those contained in Chapter 47 of the Village Code of Floral Park, New York, both of
which “were based upon the ‘model code’ provided by plaintiff's former counsel, Jeremy
Fielding, Esq.”. Interrogatory Response No. 7. The Floral Park Code, including the provision
regarding the $200 license fee, were the subject of a stipulation of settlement, which was so-
ordered by Judge Bianco in Aptive v. Floral Park, 18-cv-4690, Document No. 27.

8. With respect to the projected expenses the VILLAGE expects to incur in
connection with commercial solicitation licenses, the following were specified in the Village’s

Response to Interrogatory No. 5:
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 3 of 29 PagelD #: 1288

(a) Criminal background check ($100);

(b) _ Initial review of application, etc. ($50 to $75);
(c) Maintenance of No-Knock List ($50 to $75);
(d) — Enforcement ($50 to $75).

9. Notwithstanding Plaintiffs protestations, based on my forty years of practice, I do
have personal knowledge that the cost of a criminal background check conducted by a licensed
private investigator in this area of the country is at least $100. Also, Plaintiff has conceded that
these costs range from $100 to $125 on Long Island. See Declaration of Pierson “Pierse”
Baldwin, Docket 40 — 1 at Para. 19, p. 870. As of two months ago, the New York State Office of
Court Administration (“OCA”) was charging a $95.00 fee just for a New York Statewide Criminal
History record search. See Exhibit “B” to Affidavit of John E. Ryan, sworn to February 20, 2020.

10. Similarly, there is not question of fact regarding the annual salaries of Village
Clerk ($123,000.00) and Superintendent of Buildings ($121,000.00). If they each spend only
one-half hour to one hour with respect to the application process, no-knock list and enforcement
of the Village Code provisions regarding solicitation, their pro-rated salaries would be at least
another $130 in additional costs incurred by the VILLAGE.

11. | With respect to such processing and enforcement expenses, these are clearly based
on reasonable projections. In this regard, attached hereto as Exhibit “A” are additional pages of
testimony from the deposition of the Village Clerk which was not included by the Plaintiff.

12. Among other things, the Village Clerk confirmed that no commercial solicitation
licenses have been sought or issued in the Village for many years. Exhibit “A”, at p. 18-26. With
the exception of one company, only one such application has been received by the VILLAGE for

a commercial solicitation license under the amended Code provisions. Id.
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 4 of 29 PagelD #: 1289

13. There will be multiple steps in the licensing process, including intake, review by
staff, counsel and the Board of Trustees, as well as time spent on generating and continually
updating the “No-Knock list.” Id. at pp. 26-28; 85; 121-124.

14. Because no commercial solicitation license has been issued under the new Code
provisions, exact costs are not available. Id. at pp. 22; 42-43; 82-85. However, these costs are
reasonable projections. The likely costs, including the criminal background check, will be at least
$200. Id. at p. 63; 113.

15. | The $200 fee is reasonably related to the VILLAGE’s actual anticipated expenses
and certainly is not unconstitutional. In Plaintiff's view, the only “constitutional” fee that the
VILLAGE could impose would be between $25-$50. This contention apparently is based upon
the fact that the fee established by the VILLAGE in 1945 for such licenses was $25.00. Perhaps
needless to say, and the rate of inflation aside, the VILLAGE’s operational costs have increased
dramatically over the least seven and one-half decades.

WHEREFORE, it is respectfully requested that: (a) the VILLAGE’s motion be granted;
(b) Plaintiff's motion be denied; and (c) that the Second Amended Complaint be dismissed,

together with such other and further relief as this Court deems proper.

Qh. (Crom
(_onn E. Ryan )

Sworn to before me this
1° day of May, 2020

Litany Foigwrtk
Nott Public}

 

MARY FORGIONE
NOTARY PUBLIC STATE OF NEW YORK
QUEENS COUNTY
LIC. #01F06219236
COMM. xP 03-22-22.

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 5 of 29 PagelD #: 1290

EXHIBIT A
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 6 of 29 PagelD #: 1291,

Patricia Renner - February 6, 2020

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
3 | CENTRAL ISLIP DIVISION

ce xX
4
APTIVE ENVIRONMENTAL, LLC,

5

Plaintiff,
6

- against -
7
VILLAGE OF EAST ROCKAWAY, NEW YORK,

8

Defendants.
9
10 | NO.: 2:19-cv-03365-SJF-SIL
11 | -~-----~-----~--~---~---~--~ ~~~. x
12

131 Tulip Avenue
13 Floral Park, New York
14 February 6, 2020
10:02 A.M.

15
16
17
18 DEPOSITION OF PATRICIA RENNER,

19 | a witness on behalf of the Defendant, taken by
20 | the attorney for the Plaintiff, pursuant to Rule
21 | 30(b) (6), and held before Deborah Thier, a Notary

22 | Public of the State of New York at the above-stated

23 | time and place.
24

25

 

 

 

Dickman Davenport, Inc
214.855.5100 www.dickmandavenport.com 800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 7 of 29 PagelD #: 1292

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Patricia Renner - February 6, 2020 i
give my presentation and then they decide, the board
decides what the budget will be, whether it's less or
more.

Q So you would come to the board on an annual
basis and say, here are the expenses we have, here is
what I recommend you ought to appropriate?

A Correct.

Q So you are familiar with the various expenses
of the village clerk's office?

A Correct.

Q I take it the villager clerk's office
performs at least a few tasks, I might be understating
it, for the village?

A Correct.

Q What are those tasks that are performed by
the village clerk's office?

A We collect taxes, property taxes, we collect

permit fees for parking, for landscapers, for
hairdressers, beauty salons in the village. We have
FOIA requests that we process.
Q Is that Freedom of Information Act?
A Correct.
Yes, we have several applications. We used
to do those and now we're not doing that anymore. We

have the solicitors, we have scavengers, we have --

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 8 of 29 PagelD #: 1293,

Patricia Renner - February 6, 2020

 

1 Q Are scavengers secondhand dealers?
2 A Yes.
3 I believe that's -- I'm not sure what the

4 | other ones are.

5 Q As village clerk, you would be familiar with

6| the time and materials involved in issuing the licenses

71 that you described earlier; is that right?

8 A I don't actually issue all of them. I may

9] approve them, but I don't do the issuing. I oversee the
10 | people who do the issuing.

11 Q But you are personally familiar with how much
12 | time it generally takes for them to do the issuance; is

13 | that correct?

14 A I could approximate, I guess.

15 Q And you've done that issuance yourself

16 | probably as deputy clerk as well?

17 A No, not really.

18 Q Have you ever personally ever issued a

19 | solicitor's license to someone?

20 A No, not as of yet. It's a new process, so we
21 | haven't actually -- well, no.
22 Let me -- we have received one as a result of

23 | a complaint, we sent out one of the applications.

24 Q The office sent out an application to

25 | someone.

 

 

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 9 of 29 PagelD #: 1294 0
Patricia Renner - February 6, 2020

 

Did that person return that application
2) filled out?

3 A No. It was just done recently, about a week
4 | to two weeks ago.

5 Q With respect to the other business licenses
6 | that you described, have you personally issued any of

7 | those business licenses to an applicant before?

Parking permits I've issued.

What about a landscape license?

10 No.

11 Secondhand dealer license?

12 No.

0 P O PP OO PK

13 But you supervise the people who do issue

14 | those licenses?

15 A Yes.

16 Q So you know the time and materials and

17 | expense involved?

18 A Yes.

19 Q Are there any businesses that do not require
20 | a license to operate in the village?

21 A I suppose so. I'm not really sure. Like a
22) CVS, I can't think of any license that the village

23 | issued.

24 Q Are there any business licenses besides

25 | solicitors in East Rockaway that require a criminal

 

 

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 10 of 29 PagelD #: 1295

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

21
Patricia Renner - February 6, 2020

 

 

background check?

A I don't -- I'm not sure. I don't think
so, but I'm not sure.
Q We were talking earlier about the other
business licensing that the clerk's office does.
Are you aware in your capacity of formulating

the budget of the village losing money on issuing any of

those licenses?

A I'm sorry, can you just repeat that?
Q Sure.
For example, let's take a landscaping
license, I believe the last -- I don't know what the fee

was, but are you aware that the village is spending a
higher amount to issue the license than it is collecting
as a fee from the applicant?

A No.

Q I realize this is personal, so I apologize in
advance for the awkwardness, what was your total annual
compensation in 2020, or what is your expected total
compensation in 2020?

A A hundred and six thousand.

Q Does that include bonus, retirement, health

and disability benefits?

A I don't receive a bonus. I have a longevity

check that I receive which is included in that.

 

Dickman Davenport, Inc
214.855.5100 www.dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 11 of 29 PagelD #: 1296,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Patricia Renner - February 6, 2020

 

 

Benefits are additional.
And what was the other item?

Q Any type of health, disability, life
insurance, if you were to add up all of your forms of
compensation, what --

A Well, we do get a -- if I should die, there's
a life insurance. But that would be extra that I'm not
including in that.

Q If you were to try to estimate your total
annual compensation, including all of those benefits for
2020, what do you think it would be?

A The only extra one would be the medical
benefit and the dental and eye glass, and that probably
is in the -- 'cause I have Single, I don't have a family

plan, so that is probably an additional seventeen

thousand.

Q So, approximately, a hundred and twenty-three
thousand total annual compensation for this year?

A Yes.

Q What do you think it was in the years 2017

through 2019, could you give me an approximation?
MR. RYAN: As to what years, I'm sorry,
Counselor?
MR. COWAN: 2017 through 2019.

A Ninety-five thousand -- oh, with medical,

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 12 of 29 PagelD #: 1297

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Patricia Renner - February 6, 2020 °
then it would be another additional, maybe, fifteen
thousand.

Q So, approximately, in 2017 a hundred and ten
thousand?

A Correct.

Q Then 2018, approximately, a hundred and
fifteen?

A Correct.

Q Then 2019, perhaps about a hundred and twenty
thousand?

A Correct.

Q I won't hold you to that. I know these are
approximate.

Besides you, who are the other current
employees in the clerk's office?

A Cindy Lark is the deputy clerk, L-A-R-K,
Theresa Gaffney is the deputy treasurer, G-A-F-F-N-E-Y.
Then there's Robert Vito, he's the tax person, and Donna
Pagliero, P-A-G-L-I-E-R-0O, she's the accountants
payable, and Cheryl Conklin, C-O-N-K-L-I-N, she is the

secretary to the board of trustees.

Q Total of six employees including
yourself?

A Yes.

Q What are Cindy Lark's main job

 

Dickman Davenport, Inc
214.855.5100 www.dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 13 of 29 PagelD #: 1298

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

24
Patricia Renner - February 6, 2020
responsibilities?
A Cindy does the minutes. She also spearheads

a lot of our village events. She also does awards that
the board likes to give out at the board meetings, and
she keeps a calendar for myself and her as far as the
meetings go.

Q How many of her yearly hours involved tasks
related to solicitation?

MR. RYAN: Talking about commercial
solicitation?
MR. COWAN: Correct.

A Yes, she worked on finding addresses for me
for the one solicitation application that we did get.
So about an hour.

Q About an hour in the past three years?

A Well, we've only had one application in the
past three years, so yes.

Q Does she have any other job responsibilities
that might involve tasks related to solicitation?

A No.

Q I know you might need to give an
approximation, but what is her total yearly
compensation?

A Eighty-five thousand plus the family plan,
which I think is about twenty-five thousand, and that's

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 14 of 29 PagelD #: 1299

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Patricia Renner - February 6, 2020 °
approximate. I'm not sure.
MR. COWAN: The health insurance is so
expensive.
MR. RYAN: Is that a question or just a
comment?
MR. COWAN: Just a comment.
MR. RYAN: I agree with that.
MR. COWAN: You can move to strike,
Counsel.
MR. RYAN: No, I agree with that. The only
thing you've said so far that I agree with.
Q You mentioned Ms. Gaffney is deputy
treasurer.
Does she perform any job tasks related to
solicitation?
A No.
Q What about Mr. Vito, any job tasks for him
related to solicitation?
A Future, possibly. Has he done any so far
with one application, no.
Q What about Ms. Pagliero?
A No.
Q No job tasks related to solicitation?
A No -- wait now, let me go back, 'cause the
solicitation -- if someone would -- if someone would be

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 15 of 29 PagelD #: 1300,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Patricia Renner - February 6, 2020

 

 

handing in an application, Mr. Vito, Cheryl Conklin or
Donna Pagliero would probably go up to the counter and

receive the application.

Q What would they do with that after they
received it?

A They would give it to me.

Q So you would be doing most of the processing

of the application for a solicitor license?
A Correct.
Q Besides what you described about receiving

the applications, would Ms. Conklin have any job duties

related to solicitation?

A No.

Q Does the village have any independent

contractors who perform any tasks related to

solicitation?
A I'm not sure I understand the question.
Q All the people at the village who deal with
regulating solicitation, are they all village employees?
A Yes.
Q So you're not aware of outsourcing any tasks

related to solicitation in the village?

A Well, a background check is not done within

the village.

Q Has the village submitted any applications

 

Dickman Davenport, Inc
214.855.5100 www.dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 16 of 29 PagelD #: 1394

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Patricia Renner - February 6, 2020

 

 

for a background check to date?

A Well, we do background checks only in
recreation for contractors, but not for solicitation
yet. We've only received one application so far.

Q So there were no background checks done from

the years 2017 through 2019?

A No.

Q There hasn't yet been any background check
done in 2020?

A No.

Q Are there any other people in other village

departments who might have any job tasks related to

solicitation?
A No.
Q It's only the village clerk's office
that regulates solicitation?
A Correct.
Q How many hours did the village spend in tasks

in relating to licensing solicitors in 2017?

A zero.

Q What about in 2018?

A Zero.

Q 2019?

A I'm not sure in 2019.

Q Can you give me a range of hours?

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 17 of 29 PagelD #: 1302,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Patricia Renner - February 6, 2020

 

 

A I may have spent some hours developing
the new form. Several hours actually developing
the forms that would be used, but I'm not sure if
it was December or January of this year that I've

been doing that.

Q Would you say two to three hours developing
the form?
A No, longer.
Well, there was the -- the e-mails from

residents to be placed on a do not knock list and the
forms to be used for the applications.
Q Would you say between three and five hours?

A Between December and January I would say at

least seven hours.

Q Between December of 2019 and January of 2020?
Yes.
Q What about from January through November of
2019, how many hours did the village clerk spend on --
& None.
Q How many hours under the new ordinance does

it take the village clerk's office to create a solicitor

license?

A To create the license? I'm not sure I

understand.

To create the application or to generate the

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 18 of 29 PagelD #: 1303

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

42
Patricia Renner - February 6, 2020

 

 

low of a fee?

A We recently changed our fees, took the
fees out of the code because the entire code --
because they were outdated.

Q Up until June of 2019 had anyone come
to you and said twenty dollars is too low of a fee
for a solicitor's license?

A No.

Q Up until June of 2019 had anyone from the
village expressed concern that the village clerk's
office was losing money because it was charging too
little for a solicitor license?

A No.

Q I want to look now at or talk about the past
few years under this ordinance.

MR. RYAN: Which ordinance?
MR. COWAN: The ordinance in this

Exhibit 2.

Q In 2019 how much did it cost the village to
process and issue a single solicitor license under this

ordinance?

A I don't have a figure off the top of my head.

I don't know.

Q But it had to have been less than twenty,

otherwise you would have been losing money?

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 19 of 29 PagelD #: 1394

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Patricia Renner ~ February 6, 2020

 

 

MR. RYAN: Object to the form of the

question.

A

There were no commercial solicitation

licenses issued ever since I've been there that

I'm aware of.

Q
A

Q
A

Q

So there's no way to know --

Correct.

-~- what the cost would be --

Correct.

-- because no commercial solicitation

licenses were issued by the village?

A
Q

ordinance.

A

Q
looking at

A
Q

Correct.

There are certain exemptions in the

Do you recall that?
No.

Certain groups don't have to pay, 'cause I'm
Section C of 171-17.

Yes.

Do you know how much it cost the village in

2019 to issue a single solicitor license for a member of

a recognized village association of war veterans,

police, firemen, or religious or charitable

organization?

A

No license fee shall be charged.

 

Dickman Davenport, Inc

214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 20 of 29 PagelD #: 1309

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Patricia Renner - February 6, 2020

 

 

You answered.

Q You're the person who would be most
knowledgeable about the expenses that the village incurr
related to solicitation; isn't that right?

A Yes, I would be. I suppose I could be the
person that would be able to figure out how much, yes.

Q You know what these licenses cost to produce,
don't you? .

MR. RYAN: Which licenses, Counselor?

MR. COWAN: The licenses that are referred to
in this draft amended Local Law at Exhibit 4.
A If asked to give an approximation, then I
could.
Q I want to turn with you in this draft law to
Section 171-2.

Do you see the reference in Section 171-2 to

another village?
A Yes.

Q If you look down with me at subsection
H, do you see in the last sentence of subsection H

that it refers to another village?

A Yes.

Q What village is that?

A Village of Floral Park.

Q Not the Village of East Rockaway;

 

Dickman Davenport, Inc
214.855.5100 www.dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 21 of 29 PagelD #: 1306,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Patricia Renner - February 6, 2020

 

 

As I stated before, we've never issued any
prior -- have not issued one yet since I'm in the
village other than the non-for-profit, which just was a
letter.

Q Was there a reason why the village never
previously gave licenses to for-profit solicitors?

MR. RYAN: Objection.

You can answer.

A There were never any requests for it. We've
never received a request for it.

Q Was there a policy against allowing it?

A No, just never received any solicitors
requesting it other than the non-for-profits or
canvassing.

Q In Section 171-2, the information that's
listed here in A through J, is all that information
requested on the current application that's been
recently developed?

A I believe, I believe we have everything but
the vehicles that would be used in solicitation on the
application. I missed that.

Q Is the application still in draft form or can
an applicant get it right now?

A They can get it. We've sent one out to an

applicant. As a result of a complaint, I sent one out

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 22 of 29 PagelD #: 1307

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Patricia Renner - February 6, 2020 *

to Altice.

Q Who is Altice?

A Cablevision.

Q So they were a company going door to door in
the village?

A Correct.

Q As you look through here at Section 171-2, do

you see any additional information that's included in

the new application that is not present here in the

ordinance?

A No.

Q So the village is not requesting any
information beyond what is here in the ordinance?

A Correct.

Q Currently if someone wanted to apply for a

solicitor license in the village, what would that person
have to do?

A They'd have to request an application and
they would be sent a cover letter with the application,
and then once it's sent back into the village, then it
would be reviewed by the board.

Then we'd have to go through the procedures,
background check and review, and then have to send them
either a permit or -- which we haven't even made up the

permit yet, because this is brand new, and then -- oh,

 

Dickman Davenport, Inc
214.855.5100 www.dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 23 of 29 PagelD #: 1303,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Patricia Renner - February 6, 2020

 

 

and they would have to show us too whether they're, you
know, the corporation or a -- if they're there as the
non-for-profit, and then they would get the permit.

Q Will the permit --

A And I'm sorry I'm stuttering a little, it's
because we haven't done it yet, so I'm kind of just
muddling through.

Q Understood.

Thank you for answering my questions, by the
way.

Do you think that the license itself, the
hard copy license, will be available by the fall of this
year?

A Yes. I see no reason why it wouldn't be.

Q I want you to turn with me to subsection J in
that same section, and it says here such other
information as the board of trustees may require.

What do you take that section to mean?

A That the board might require some additional
information and we would request it in writing. After
reviewing, if they have any questions regarding what's
maybe not clear what goods they're going to be
soliciting, et cetera.

Q Anything else?

A I can't think of anything.

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 24 of 29 PagelD #: 1309

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Patricia Renner ~ February 6, 2020 °

Q So the process is that the applicant first
submits the application; correct?

A Yes.

Q After that the village clerk's office takes
the application to the board of trustees; is that
correct?

A Yes.

Q Then the board of trustees reviews the
application; is that correct?

A Yes.

Q What would happen then if the board
determines that it needs other information as stated
here in subsection J?

A I would send something in writing to the
applicant requesting that information.

Q Is there any guidance in the ordinance about

what types of other information that the board could
request?

MR. RYAN: Objection.

You could answer.

I'm not sure.

Just looking at subsection J --

And, I'm sorry, --

Go ahead.

PO PP O YP

-- the other aspect would be that I would

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 25 of 29 PagelD #: 1319

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Patricia Renner - February 6, 2020

 

 

one hundred dollars, at least. My time, the board's
time, the denial letter, those all are costs that we

incur.

So, no, twenty-five dollars is not the total
cost of that.

Q What do you think the total cost is?

A Approximately?

Q Yes.

A Two hundred dollars.

Q Has the village ever licensed a solicitor
before?

A No.

Q So what basis --

A I'm using approximate in all my answers

because we have not done it. So we're approximating the
costs. We don't know for sure what the costs are until
we have one that we can process fully through the
application, and I don't know what the failure to pass
and be disapproved is because we haven't done that.

I'm approximating, I'm guessing. I'm not --
I don't know for sure because we haven't done it.

Q The two hundred dollar fee is a guess?
MR. RYAN: Object to the form of the

question.

You can answer.

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 26 of 29 PagelD #: 1311

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

121
Patricia Renner - February 6, 2020

 

 

fifty to seventy-five dollars per solicitor to do intake
and review of applications?

A Yes.

Q Is it true that the village has not yet
drafted its application for solicitor license
applicants?

MR. RYAN: Object to the form of the
question.

You can answer.

A No, we have drafted an application for
solicitors.

Q Has it been finalized?

A I sent one out. I'm not so sure, I may have

to amend it though to include the last -- during the --
during one of the questions there was a part that was
missing and I have to add that now.

Q So the application has been drafted but it
might be amended later on?

A Yes.

Q How can the village know that processing an
intake of each application will take fifty to
seventy-five dollars?

A Someone has to receive the application, stamp
it in, pass it onto me. It has to go on the agenda. It

has to be reviewed by the board, it has to be reviewed

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 27 of 29 PagelD #: 1312

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

122
Patricia Renner - February 6, 2020

 

 

~- our attorney is at the board meetings, so he will
also be inputting.

Then we have to then review all of the
background check, the application itself, what type of
business, make sure there's no additional information
that we're missing. So that's all time, and time is
money.

Q But all of those tasks are at this point
speculative because the village hasn't yet done this;
right?

MR. RYAN: Object to the form of the

question.

You can answer.

A We have not gone past sending the application

along with a letter.

Q That was done on one occasion?
A Correct.
Q What evidence or documents does the village

have to support its view that intake and review will
cost fifty to seventy-five dollars?
MR. RYAN: Object to the form of the
question. Object, the question's been asked

and answered.
Go ahead.

A Okay. So someone will have to take in the

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 28 of 29 PagelD #: 1313

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

123
Patricia Renner - February 6, 2020
application.
MR. RYAN: I think his question was --
Q I'm asking specifically about documents. I

was unclear as well.

A I'm sorry, can you just repeat that?

Q What documents or other evidence does the
village have to support its view that intake and review
of applications will take fifty to seventy-five dollars
per applicant?

MR. RYAN: Same objection as before.

A It's an approximation. I am not -- it's
nothing definitive. There's no paperwork definitively.

Q I'm looking now at the section of

interrogatory number five where it talks about

enforcement.
Are you with me on that?
A Yeah.
Q It says fifty to seventy-five dollars per
solicitor; right?
A Yes.
Q What basis does the village have for its view

that each solicitor will impose a fifty to seventy-five
dollar enforcement burden on the village?
MR. RYAN: Object to the form of the
question. Object that the question has been

 

Dickman Davenport, Inc
214.855.5100 www .dickmandavenport.com 800.445.9548

 
Case 2:19-cv-03365-DRH-SIL Document 56-6 Filed 05/11/20 Page 29 of 29 PagelD #: 1314

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

124
Patricia Renner - February 6, 2020

 

 

asked and answered.

You may answer.

A The enforcement personnel for each
application, which we only had one, so it's an
approximate, it's not a definitive, and you have to keep
-- for every application that we -- well, the one
application that we've had so far has been as a result
of a complaint from a resident which then generated code
enforcement.

So I'm not going through the phonebook
looking for solicitors. I'm going based on complaints
from residents. So that generates a code enforcement
response. So that's a salary for the code enforcement
person, and Tom Smith, the supervisor of the code
enforcement, they're being utilized.

Q So Mr. Smith Supervises and then there's a

full-time individual; correct?

MR. RYAN: Objection. Asked and answered.

You can answer.

A Yes.

Q And then four part-time, is that also
correct?

A Yes.

Q What research did the village do about

the cost of enforcement of its solicitation code

 

Dickman Davenport, Inc
214.855.5100 www.dickmandavenport.com 800.445.9548

 
